FULCRUM FINANCIAL PARTNERS, TURNER BROADCASTING SYSTEM, INC., A Partner Other Than the Tax Matters Partner, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Fulcrum Fin. v. CommissionerDocket No. 3944-96United States Tax Court2000 U.S. Tax Ct. LEXIS 70; March 8, 2000, Entered *70  Counsel for Petitioner: SUZANNE C. FEESE, King & Spalding, Atlanta, GA.Special Trial Attorney: ROBERT J. SHILLIDAY, JR., Atlanta, GA.Thomas B. Wells, Judge WELLSDECISIONPursuant to Rule 248(b) of the Tax Court Rules of Practice and Procedure, it isORDERED AND DECIDED: That the following statement shows the adjustments to the partnership items of Fulcrum Financial Partners for the taxable year 1991.Partnership ItemAs ReportedAs DeterminedShort Term Capital Gain$ 135,105,951$ 81,063,571It is stipulated that the Court may enter the foregoing decision pursuant to Tax Court Rule 248(b).It is further stipulated that the undersigned Turner Broadcasting System, Inc., for the taxable year 1991, by executing this stipulation, consents to the entry of the foregoing decision in this case.TURNER BROADCASTING SYSTEM, INC.,A Partner Other Than the Tax Matters PartnerDate: 11/16/99STUART L. BROWNChief CounselInternal Revenue Service